               Case 19-12606-KBO             Doc 192       Filed 01/02/20        Page 1 of 12




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
         CELADON GROUP, INC., et al., 1                        : Case No. 19-12606 (KBO)
                                                               :
         Debtors.                                              : (Jointly Administered)
---------------------------------------------------------------x


                   2
     AMENDED NOTICE OF HEARING AGENDA FOR MATTERS SCHEDULED FOR
HEARING ON JANUARY 3, 2020 AT 10:00 A.M. (ET) - 6TH FLOOR, COURTROOM #13 4

             DUE TO A CONFLICT, AGENDA ITEMS 7. AND 9. WILL BE HEARD
                  BY THE HONORABLE CHRISTOPHER S. SONTCHI ON
             JANUARY 3, 2020 AT 1:00 P.M. (ET) - 5TH FLOOR, COURTROOM #6

MATTERS WITH CERTIFICATION OF COUNSEL (COC/CNO):

1.      Certification of Counsel Regarding Order Approving Stipulation with Banc of America
        Leasing & Capital, LLC Modifying The Automatic Stay [D.I. 113; Filed 12/18/19].

        Response Deadline: N/A


1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Celadon Group, Inc. (1050); A R Management Services, Inc. (3604); Bee Line, Inc. (5403);
Celadon Canadian Holdings, Limited (2539); Celadon E-Commerce, Inc. (2711); Celadon International Corporation
(5246); Celadon Logistics Services, Inc. (0834); Celadon Mexicana, S.A. de C.V. (6NL7); Celadon Realty, LLC
(2559); Celadon Trucking Services, Inc. (6138); Distribution, Inc. (0488); Eagle Logistics Services Inc. (7667);
Hyndman Transport Limited (3249); Jaguar Logistics, S.A. de C.V. (66D1); Leasing Servicios, S.A. de C.V. (9MUA);
Osborn Transportation, Inc. (7467); Quality Companies LLC (4073); Quality Equipment Leasing, LLC (2403);
Quality Insurance LLC (7248); Servicios Corporativos Jaguar, S.C. (78CA); Servicios de Transportación Jaguar, S.A.
de C.V. (5R68); Stinger Logistics, Inc. (3860); Strategic Leasing, Inc. (7534); Taylor Express, Inc. (9779);
Transportation Insurance Services Risk Retention Group, Inc. (7197); Vorbas, LLC (8936). The corporate
headquarters and the mailing address for the Debtors listed above is 9503 East 33rd Street, One Celadon Drive,
Indianapolis, IN 46235.
2
        Amended items appear in bold.
3
        Copies of all petitions, motions and pleadings identified herein may be obtained through the website of the
Debtors’ claims agent at http://www.kccllc.net/celadon.
4
         Any party participating telephonically must make arrangements through CourtCall by telephone (866-582-
6878) or facsimile (866-533-2946).



EAST\171154422.5
              Case 19-12606-KBO       Doc 192       Filed 01/02/20   Page 2 of 12



       Related Documents:

       A.      Certification of Counsel Regarding Amended Proposed Order Approving
               Stipulation with Banc of America Leasing & Capital, LLC Modifying The
               Automatic Stay [D.I. 136; Filed 12/23/19].

       B.      Order Granting Stipulation with Banc of America Leasing & Capital, LLC
               Modifying the Automatic Stay [D.I. 167; Filed 12/30/19].

       Responses Received: None.

       A.      Limited Objection of the Official Committee of Unsecured Creditors to the
               Certification of Counsel Regarding Orders Approving Stipulations with Banc of
               America Leasing & Capital, LLC and Commerce Bank [D.I. 124; Filed 12/20/19].

       Status: An order has been entered for this matter, therefore no hearing is necessary.

2.     Certification of Counsel Regarding Order Approving Stipulation with Commerce Bank
       Modifying The Automatic Stay [D.I. 117; Filed 12/19/19].

       Response Deadline: N/A

       Related Documents:

       A.      Certification of Counsel Regarding Amended Proposed Order Approving
               Stipulation with Commerce Bank Modifying The Automatic Stay [D.I. 142; Filed
               12/23/19].

       B.      Order Granting Stipulation with Commerce Bank Modifying the Automatic Stay
               [D.I. 169; Filed 12/30/19].

       Responses Received:

       A.      Limited Objection of the Official Committee of Unsecured Creditors to the
               Certification of Counsel Regarding Orders Approving Stipulations with Banc of
               America Leasing & Capital, LLC and Commerce Bank [D.I. 124; Filed 12/20/19].

       Status: An order has been entered for this matter, therefore no hearing is necessary.

3.     Certification of Counsel Regarding Order Approving Stipulation with Fifth Third Bank
       Modifying The Automatic Stay [D.I. 138; Filed 12/23/19].

       Response Deadline: N/A




                                                2
EAST\171154422.5
              Case 19-12606-KBO        Doc 192       Filed 01/02/20    Page 3 of 12



       Related Documents:

       A.      Order Granting Stipulation with Fifth Third Bank Modifying the Automatic Stay
               [D.I. 168; Filed 12/30/19].

       Responses Received: None.

       Status: An order has been entered for this matter, therefore no hearing is necessary.

4.     Certification of Counsel Regarding Order Approving Stipulation With PACCAR Financial
       Corp. Modifying The Automatic Stay [D.I. 150; Filed 12/26/19].

       Response Deadline: N/A

       Related Documents:

       A.      Order Granting Stipulation with PACCAR Financial Corp. Modifying the
               Automatic Stay [D.I. 170; Filed 12/30/19].

       Responses Received: None.

       Status: An order has been entered for this matter, therefore no hearing is necessary.

5.     Certification of Counsel Regarding Order Approving Stipulation By and Between The
       Debtors and Tiffany St. Pierre and Christopher St. Pierre, Individually and On Behalf Of
       Their Minor Child, E. St. Pierre Regarding Relief From The Automatic Stay Under 11
       U.S.C. Section 362 to Pursue Federal Court Action [D.I. 151; Filed 12/26/19].

       Response Deadline: N/A

       Related Documents:

       A.      Order Approving Stipulation by and Between the Debtors and Tiffany St. Pierre and
               Christopher St. Pierre, Individually and on Behalf of their Minor Child, E. St. Pierre
               Regarding Relief from the Automatic Stay under 11 U.S.C. Section 362 To Pursue
               Federal Court Action [D.I. 171; Filed 12/30/19].

       Responses Received: None.

       Status: An order has been entered for this matter, therefore no hearing is necessary.




                                                 3
EAST\171154422.5
              Case 19-12606-KBO       Doc 192       Filed 01/02/20   Page 4 of 12



MATTERS GOING FORWARD:

6.     Motion of the Debtors for the Entry of an Order (I) Extending the Time to File Schedules
       of Assets and Liabilities and Statements of Financial Affairs and (II) Granting Related
       Relief [D.I. 6; Filed 12/9/19].

       Response Deadline: December 27, 2019 at 4:00 P.M. (ET).

       Related Documents: None.

       Responses Received: None.

       Status: This matter is going forward.

7.     Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to
       Pay Certain Prepetition Wages and Compensation and Maintain and Continue Employee
       Benefit Programs in the Ordinary Course and (II) Authorizing Banks to Honor and Process
       Checks and Transfers Related to Such Employee Obligations [D.I. 9; Filed 12/9/19].

       Response Deadline: December 27, 2019 at 4:00 P.M. (ET). Extended to December 30,
       2019 at 4:00 P.M. (ET) for Anthem.

       Related Documents:

       A.      Interim Order (I) Authorizing the Debtors to Pay Certain Prepetition Wages and
               Compensation and Maintain and Continue Employee Benefit Programs for the
               Continuing Employees and (II) Authorizing and Directing Banks and Comdata to
               Honor and Process Checks and Transfers Related to Such Employee Obligations
               [D.I. 62; Filed 12/10/19].

       Responses Received: Informal comments from Anthem.

       Status: Due to a conflict this matter will be heard by The Honorable Christopher S.
       Sontchi, on January 3, 2020 at 1:00 p.m. (ET), 5th Floor, Courtroom #6. The parties
       intend to submit an agreed order under certification of counsel.

8.     Motion of the Debtors for Entry of Interim and Final Orders (I) Approving the Debtors
       Continued Use of Their Current Cash Management System, Existing Bank Accounts, and
       Business Forms; (II) Authorizing the Debtors, After Notice to Open and Close Bank
       Accounts; (III) Directing All Banks Participating in the Debtors Cash Management System
       to Honor Certain Transfers; (IV) Permitting Continued Intercompany Transfers and, to the
       Extent Applicable, Granting Administrative Expense Priority Status To Postpetition
       Intercompany Claims Held by a Debtor Against One or More of the Other Debtors; and (V)
       Scheduling a Final Hearing on the Motion [D.I. 10; Filed 12/9/19].

       Response Deadline: December 27, 2019 at 4:00 P.M. (ET).

       Related Documents:
                                                4
EAST\171154422.5
              Case 19-12606-KBO       Doc 192       Filed 01/02/20   Page 5 of 12



       A.      Interim Order (I) Approving the Debtors' Continued Use of Their Current Cash
               Management System, Existing Bank Accounts, and Business Forms; (II)
               Authorizing the Debtors, After Notice to Open and Close Bank Accounts; (III)
               Directing All Banks Participating in the Debtors' Cash Management System to
               Honor Certain Transfers; (IV) Permitting Continued Intercompany Transfers and, to
               the Extent Applicable, Granting Administrative Expense Priority Status to
               Postpetition Intercompany Claims Held by a Debtor Against One or More of the
               Other Debtors; and (V) Scheduling a Final Hearing on the Motion [D.I. 52; Filed
               12/10/19].

       Responses Received:

       A.      Limited Objection and Reservation of Rights of Bank of America, N.A. to the
               Debtors’ Cash Management Motion [D.I. 30; Filed 12/9/19].

       B.      Limited Objection Of Wells Fargo Bank To The Debtors' Motion For A Final
               Orders (i) Approving The Debtors' Continued Use Of Their Current Cash
               Management System, Existing Bank Accounts, And Business Forms (ii)
               Authorizing Debtors, After Notice To Open And Close Bank Accounts; (iii)
               Directing All Banks Participating In The Debtors' Cash Management System To
               Honor Certain Transactions; (iv) Permitting Continued Intercompany Transfers
               And, To The Extent Applicable, Granting Administrative Expense Priority Status
               To Postposition Intercompany Claims Held By A Debtor Against One Or More Of
               The Other Debtors [D.I. 160; Filed 12/27/19].

       Status: The Debtors intend to submit an agreed order under certification of counsel.

9.     Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to
       Obtain Senior Secured Superpriority Postpetition Financing; (II) Granting (A) Liens and
       Superpriority Administrative Expense Claims and (B) Adequate Protection to Certain
       Prepetition Lenders; (III) Authorizing Use of Cash Collateral, (IV) Modifying the
       Automatic Stay; (V) Scheduling a Final Hearing, and (VI) Granting Related Relief [D.I.
       11; Filed 12/9/19].

       Response Deadline: December 27, 2019 at 4:00 P.M. (ET). Extended to December 30,
       2019 at 4:00 P.M. (ET) for Luminus Energy Partners Master Fund, Ltd, Chubb
       and Anthem.

       Related Documents:

       A.      Certification of Counsel Regarding Interim Order Pursuant to 11 U.S.C. §§ 105,
               361, 362, 363, 364, 503, and 507 (I) Authorizing the Debtors to Obtain Senior
               Secured Superpriority Postpetition Financing; (II) Granting (A) Liens and
               Superpriority Administrative Expense Claims and (B) Adequate Protection to
               Certain Prepetition Lenders; (III) Authorizing Use of Cash Collateral; (IV)
               Modifying the Automatic Stay; (V) Scheduling a Final Hearing; and (VI) Granting
               Related Relief [D.I. 59; Filed 12/10/19].

                                                5
EAST\171154422.5
              Case 19-12606-KBO       Doc 192       Filed 01/02/20   Page 6 of 12



       B.      Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, and 507 (I)
               Authorizing the Debtors to Obtain Senior Secured Superpriority Postpetition
               Financing; (II) Granting (A) Liens and Superpriority Administrative Expense
               Claims and (B) Adequate Protection to Certain Prepetition Lenders; (III)
               Authorizing Use of Cash Collateral; (IV) Modifying the Automatic Stay; (V)
               Scheduling a Final Hearing; and (VI) Granting Related Relief [D.I. 61; Filed
               12/10/19].

       C.      Notice of Material DIP Amendment and Updated Approved Budget Pursuant to the
               Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, and 507 (I)
               Authorizing the Debtors to Obtain Senior Secured Superpriority Postpetition
               Financing; (II) Granting (A) Liens and Superpriority Administrative Expense
               Claims and (B) Adequate Protection to Certain Prepetition Lenders; (III)
               Authorizing Use of Cash Collateral; (IV) Modifying the Automatic Stay; (V)
               Scheduling a Final Hearing; and (VI) Granting Related Relief [D.I. 72; Filed
               12/12/19].

       D.      Amended Notice of Material DIP Amendment and Updated Approved Budget
               Pursuant to the Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364,
               503, and 507 (I) Authorizing the Debtors to Obtain Senior Secured Superpriority
               Postpetition Financing; (II) Granting (A) Liens and Superpriority Administrative
               Expense Claims and (B) Adequate Protection to Certain Prepetition Lenders; (III)
               Authorizing Use of Cash Collateral; (IV) Modifying the Automatic Stay; (V)
               Scheduling a Final Hearing; and (VI) Granting Related Relief [D.I. 83; Filed
               12/16/19].

       E.      Supplement to Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364,
               503, and 507 (I) Authorizing the Debtors to Obtain Senior Secured Superpriority
               Postpetition Financing; (II) Granting (A) Liens and Superpriority Administrative
               Expense Claims and (B) Adequate Protection to Certain Prepetition Lenders; (III)
               Authorizing Use of Cash Collateral; (IV) Modifying the Automatic Stay; (V)
               Scheduling a Final Hearing; and (VI) Granting Related Relief [D.I. 85; Filed
               12/16/19].

       Responses Received:

       A.      Limited Objection of TA Dispatch, LLC to the Motion of the Debtors for Entry of
               Interim and Final Orders (I) Authorizing the Debtors to Obtain Senior Secured
               Superpriority Postpetition Financing; (II) Granting (A) Liens and Superpriority
               Administrative Expense Claims and (B) Adequate Protection to Certain Prepetition
               Lenders; (III) Authorizing Use of Cash Collateral, (IV) Modifying the Automatic
               Stay; (V) Scheduling a Final Hearing, and (VI) Granting Related Relief [D.I. 45;
               Filed 12/10/19].

       B.      United States’ Limited Objection Motion of the Debtors for Entry of Interim and
               Final Orders (I) Authorizing the Debtors to Obtain Senior Secured Superpriority
               Postpetition Financing; (II) Granting (A) Liens and Superpriority Administrative

                                                6
EAST\171154422.5
              Case 19-12606-KBO       Doc 192       Filed 01/02/20   Page 7 of 12



               Expense Claims and (B) Adequate Protection to Certain Prepetition Lenders; (III)
               Authorizing Use of Cash Collateral; (IV) Modifying The Automatic Stay; (V)
               Scheduling a Final Hearing; and (VI) Granting Related Relief [D.I. 145; Filed
               12/24/19].

       C.      Westchester Fire Insurance Company’s Limited Objection to Motion of the Debtors
               for Entry of Interim and Final Orders (I) Authorizing the Debtors to Obtain Senior
               Secured Superpriority Postpetition Financing; (II) Granting (A) Liens and
               Superpriority Administrative Expense Claims and (B) Adequate Protection to
               Certain Prepetition Lenders; (III) Authorizing Use of Cash Collateral; (IV)
               Modifying the Automatic Stay; (V) Scheduling a Final Hearing; and (VI) Granting
               Related Relief [D.I. 156; Filed 12/27/19].

       D.      Local Texas Tax Authorities’ Objection To Motion Of The Debtors For Entry Of
               Interim And Final Orders (1) Authorizing The Debtors To Obtain Senior Secured
               Superpriority Postpetitoin Financing; (Ii) Granting (A) Liens And Superpriority
               Administrative Expense Claims And (B) Adequate Protection To Certain
               Prepetition Lenders; (Iii) Authorizing Use Of Cash Collateral;…And (Vi) Granting
               Related Relief [D.I. 158; Filed 12/27/19].

       E.      Objection of the Official Committee of Unsecured Creditors' to Debtors' Motion for
               Interim and Final Orders (I) Authorizing the Debtors to Obtain Senior Secured
               Superpriority Postpetition Financing, (II) Granting (A) Liens and Superpriority
               Administrative Expense Claims and (B) Adequate Protection to Certain Prepetition
               Lenders; (III) Authorizing Use of Cash Collateral; (IV) Modifying the Automatic
               Stay; (V) Scheduling a Final Hearing; and (VI) Granting Related Relief [D.I. 161;
               Filed 12/27/19].

       F.      Objection of The Warn Act Plaintiffs to Debtors’ Motion for Entry of Final Order
               (I) Authorizing The Debtors to Obtain Senior Securd Superpriority Postpetition
               Financing; (II) Granting (A) Liens and Superpriority Administrative Expense
               Claims and (B) Adequate Protection to Certain Prepetition Lenders; (III)
               Authorizing Use of Cash Collateral; (IV) Modifying The Automatic Stay; (V)
               Scheduling a Final Hearing; and (VI) Granting Related Relief [D.I. 163; Filed
               12/27/19].

       G.      Reservation of Rights to Debtors' Debtor-in-Possession Financing Motion [D.I.
               175; Filed 12/30/19].




                                                7
EAST\171154422.5
              Case 19-12606-KBO       Doc 192       Filed 01/02/20   Page 8 of 12



       H.     Omnibus Response to Objections to the Motion of the Debtors for Entry of
              Interim and Final Orders (I) Authorizing the Debtors to Obtain Senior Secured
              Superpriority Postpetition Financing; (II) Granting (A) Liens and
              Superpriority Administrative Expense Claims and (B) Adequate Protection to
              Certain Prepetition Lenders; (III) Authorizing Use of Cash Collateral; (IV)
              Modifying the Automatic Stay; (V) Scheduling A Final Hearing; and (VI)
              Granting Related Relief [D.I. 186; Filed 12/31/19].

       Status: Due to a conflict this matter will be heard by The Honorable Christopher S.
       Sontchi, on January 3, 2020 at 1:00 p.m. (ET), 5th Floor, Courtroom #6. This matter
       will go forward.

10.    Application of the Debtors for Entry of an Order (I) Authorizing Them to Retain and
       Employ DLA Piper LLP (US) as Counsel, Nunc Pro Tunc to the Petition Date and (II)
       Granting Related Relief [D.I. 77; Filed 12/13/19].

       Response Deadline: December 27, 2019 at 4:00 p.m. (ET).

       Related Documents:

       A.      Omnibus Notice of Motions, Applications and Hearing [D.I. 105; Filed 12/17/19].

       Responses Received: Informal comments from the Office of the United States Trustee.

       Status: The Debtors intend to submit an agreed order under certificate of no
       objection.

11.    Application of the Debtors for Entry of an Order Authorizing the Employment and
       Retention of AlixPartners, LLP as Financial Advisor to the Debtors Nunc Pro Tunc to the
       Petition Date [D.I. 78; Filed 12/13/19].

       Response Deadline: December 27, 2019 at 4:00 p.m. (ET).

       Related Documents:

       A.      Omnibus Notice of Motions, Applications and Hearing [D.I. 105; Filed 12/17/19].

       B.      Supplemental Declaration of Esben T. Christensen of AlixPartners, LLP [D.I. 148;
               Filed 12/24/19].

       C.      Notice of Filing Schedule 1 to AlixPartners’ Retention Application [D.I. 149; Filed
               12/24/19].

       Responses Received: Informal comments from the Office of the United States Trustee.

       Status: The Debtors intend to submit an agreed order under certification of counsel.

12.    Taylor Express, Inc. - Motion of the Debtors for Orders: (I)(A) Approving Bidding
                                                8
EAST\171154422.5
              Case 19-12606-KBO       Doc 192       Filed 01/02/20   Page 9 of 12



       Procedures and Bid Protections, (B) Permitting Debtors to Designate Stalking Horse
       Purchaser(s) and Grant Bid Protections, (C) Scheduling a Hearing to Consider Approval of
       the Sale of Assets, (D) Approving Form and Manner of Notice of Sale, and (E) Granting
       Related Relief; and (II)(A) Authorizing and Approving the Sale of Substantially All Assets
       of Taylor Express, Inc. Free and Clear of Liens, Claims, Interests, and Encumbrances, (B)
       Authorizing the Assumption and Assignment of Certain Executory Contracts and
       Unexpired Leases, and (C) Granting Related Relief [D.I. 48; Filed 12/10/19].

       Response Deadline: December 27, 2019 at 4:00 p.m. (ET). Extended to December 30,
       2019 at 4:00 P.M. (ET) for Chubb.

       Related Documents:

       A.      Notice of Motion and Hearing [D.I. 115; Filed 12/19/19].

       B.      Notice Of Filing Of Exhibits To Debtors' Taylor Express Assets Bidding
               Procedures Motion [D.I. 178; Filed 12/30/19].

       Responses Received:

       A.      United States’ Limited Objection to Motion of the Debtors for Entry of Orders
               Approving Bidding Procedures for the Sale of Taylor Express, Inc. [D.I. 147; Filed
               12/24/19].

       B.      Informal comments from the Office of the United States Trustee.

       C.      Limited Objection of Bridge Funding Group, Inc. to (I) Motion of the Debtors for
               Entry of Orders Approving Bidding Procedures for the Sale of Taylor Express, Inc.
               and (II) Motion of the Debtors for Entry of Orders Approving Bidding Procedures
               for the Sale of the Remaining Assets [D.I. 159; Filed 12/27/19].

       D.      Limited Objection of the Official Committee of Unsecured Creditors to the (I)
               Debtors' Motion Approving Bidding Procedures for the Sale of Substantially All
               Assets of Taylor Express, Inc. and (II) Debtors Motion Approving Bidding
               Procedures for the Sale of All Remaining Assets [D.I. 162; Filed 12/27/19].

       E.      Debtors' Response to the Limited Objections of The United States of America
               to the Motions for Entry of Orders (I) Approving Bidding Procedures, Bid
               Protections and Related Relief Relating to The Taylor Assets and (II)
               Approving Bidding Procedures, Bid Protections and Related Relief Relating to
               The Debtors' Remaining Assets [D.I. 189; Filed 1/2/20].

       Status: This matter will go forward.




                                                9
EAST\171154422.5
             Case 19-12606-KBO       Doc 192     Filed 01/02/20    Page 10 of 12



13.    Remaining Assets. - Motion of the Debtors for the Entry of Orders: (I)(A) Approving
       Bidding Procedures for the Sale of the Remaining Assets and Setting Bid Protections
       Guidelines, (B) Permitting Debtors to Designate Stalking Horse Purchaser(s) and Grant Bid
       Protections, (C) Scheduling a Hearing to Consider Approval of the Sale of Assets, (D)
       Approving Form and Manner of Notice of Sale, and (E) Granting Related Relief; and
       (II)(A) Authorizing and Approving the Sale of Substantially All Assets of Certain of the
       Debtors Free and Clear of Liens, Claims, Interests, and Encumbrances, (B) Authorizing the
       Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, and
       (C) Granting Related Relief [D.I. 79; Filed 12/14/19].

       Response Deadline: December 27, 2019 at 4:00 p.m. (ET). Extended to December 30,
       2019 at 4:00 P.M. (ET) for Chubb.

       Related Documents:

       A.      Omnibus Notice of Motions, Applications and Hearing [D.I. 105; Filed 12/17/19].

       B.      Notice Of Filing Of Exhibits To Debtors' Remaining Assets Bidding
               Procedures Motion [D.I. 179; Filed 12/30/19].

       C.      Supplement to Motion of The Debtors for Entry of Orders (I)(A) Approving
               Bidding Procedures and Bid Protections, (B) Permitting Debtors to Designate
               Stalking Horse Purchaser(s) and Grant Bid Protections, (C) Scheduling a
               Hearing to Consider Approval of The Sale of Assets, (D) Approving Form and
               Manner of Notice of Sale, and (E) Granting Related Relief; and (II)(A)
               Authorizing and Approving The Sale of Substantially All Assets of Certain of
               The Debtors Free and Clear of Liens, Claims, Interests, and Encumbrances,
               (B) Authorizing The Assumption and Assignment of Certain Executory
               Contracts and Unexpired Leases, and (C) Granting Related Relief [Remaining
               Assets] [D.I. 188; Filed 1/2/20].

       Responses Received:

       A.      United States’ Limited Objection to Motion of the Debtors for Entry of Orders
               Approving Bidding Procedures for the Sale of the Remaining Assets [D.I. 146;
               Filed 12/24/19].

       B.      Informal comments from the Office of the United States Trustee.

       C.      Limited Objection of Bridge Funding Group, Inc. to (I) Motion of the Debtors for
               Entry of Orders Approving Bidding Procedures for the Sale of Taylor Express, Inc.
               and (II) Motion of the Debtors for Entry of Orders Approving Bidding Procedures
               for the Sale of the Remaining Assets [D.I. 159; Filed 12/27/19].




                                               10
EAST\171154422.5
             Case 19-12606-KBO       Doc 192     Filed 01/02/20    Page 11 of 12



       D.      Limited Objection of the Official Committee of Unsecured Creditors to the (I)
               Debtors' Motion Approving Bidding Procedures for the Sale of Substantially All
               Assets of Taylor Express, Inc. and (II) Debtors Motion Approving Bidding
               Procedures for the Sale of All Remaining Assets [D.I. 162; Filed 12/27/19].

       E.      Debtors' Response to the Limited Objections of The United States of America
               to the Motions for Entry of Orders (I) Approving Bidding Procedures, Bid
               Protections and Related Relief Relating to The Taylor Assets and (II)
               Approving Bidding Procedures, Bid Protections and Related Relief Relating to
               The Debtors' Remaining Assets [D.I. 189; Filed 1/2/20].

       Status: This matter will go forward.

14.    Motion of the Debtors for Entry of an Administrative Order Establishing Procedures for
       Interim Compensation and Reimbursement of Expenses of Professionals [D.I. 99; Filed
       12/17/19].

       Response Deadline: December 27, 2019 at 4:00 p.m. (ET).

       Related Documents:

       A.      Omnibus Notice of Motions, Applications and Hearing [D.I. 105; Filed 12/17/19].

       Responses Received: None.




                                               11
EAST\171154422.5
              Case 19-12606-KBO    Doc 192     Filed 01/02/20     Page 12 of 12



        Status: The Debtors intend to submit an agreed order under certificate of no
        objection for this matter.



Dated: January 2, 2020            Respectfully submitted,
       Wilmington, Delaware
                                  DLA PIPER LLP (US)

                                  /s/ Stuart M. Brown
                                  Stuart M. Brown (DE 4050)
                                  Matthew S. Sarna (DE 6578)
                                  1201 North Market Street, Suite 2100
                                  Wilmington, Delaware 19801
                                  Telephone: (302) 468-5700
                                  Facsimile: (302) 394-2341
                                  Email: stuart.brown@us.dlapiper.com
                                          matthew.sarna@us.dlapiper.com

                                  -and-

                                  Richard A. Chesley (admitted pro hac vice)
                                  Jamila Justine Willis (admitted pro hac vice)
                                  1251 Avenue of the Americas
                                  New York, New York 10020
                                  Telephone: (212) 335-4500
                                  Facsimile: (212) 335-4501
                                  Email: richard.chesley@us.dlapiper.com
                                         jamila.willis@us.dlapiper.com

                                  Proposed Counsel to the Debtors




                                             12
 EAST\171154422.5
